Citation Nr: 0909412	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1969 to July 1973.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania, 
which denied his claim for service connection for PTSD. 

The Veteran had a hearing before a Decision Review Officer 
(DRO) at the RO in February 2008.  The transcript from that 
hearing is contained in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  As is explained below, the Board finds that additional 
development by the RO is necessary prior to adjudication of 
this claim.

In the August 2005 rating decision, the RO denied the 
Veteran's claim because the Veteran did not have a diagnosis 
of PTSD and there was insufficient evidence to verify his 
stressor event.  Since that decision, the Veteran presented 
testimony at a February 2008 hearing before a DRO.  His 
testimony included information about private psychiatric 
treatment for PTSD symptoms and additional evidence relating 
to his alleged stressor. 

During his hearing, the Veteran testified that he had been 
receiving psychiatric treatment from Dr. Hussein Hommondoni 
in Allenstown, Pennsylvania since 2004.  Records of this 
private psychiatric treatment are not contained in the 
Veteran's claims file.  With assistance from the Veteran, the 
RO should ascertain whether there are any outstanding records 
of pertinent private medical treatment available, and, if so, 
attempt to obtain all identified pertinent medical records.  
In addition, the RO should also obtain any outstanding 
pertinent VA medical records and associate them with the 
Veteran's claims file. 

At the hearing, the Veteran also provided more information 
relating to his alleged stressor event.  The Veteran 
testified that while he was stationed at Dover Air Force 
Base, he was a member of "disaster preparedness" and he 
"used to see almost everyday would be they were bringin[g] 
back the bodies, the coffins back from Vietnam... they'd be 
stacked on the flight line 10 high [...] as far as you could 
see."  He claims that he is still affected by the sight of 
those coffins today.  

This additional evidence, together with the information 
already contained in the Veteran's claims file, provides RO 
with sufficient information to submit a request to the Joint 
Service Records Research Center (JSSRC) to investigate and 
attempt to verify the Veteran's reported stressor event.  The 
RO should attempt to verify the Veteran's report that he was 
stationed at Dover Air Force Base and saw multiple soldiers' 
coffins being unloaded from aircrafts while performing his 
duties as part of "disaster preparedness".

Prior to sending out any request for verification or 
supporting evidence, the RO should send the Veteran another 
PTSD questionnaire, and to ask him to fill out the form and 
submit it back to VA.  The RO should specifically request 
that the Veteran provide further detailed information 
pertaining to his service while stationed at Dover Air Force 
Base and any information about how his alleged stressor event 
affected him.  After any relevant information is obtained 
from the Veteran, the RO should submit an inquiry to JSRRC to 
attempt to verify any reported inservice stressor events. 

If an inservice stressor event cannot be verified, the RO 
should provide a memorandum in the file explaining the 
procedures undertaken in attempt to verify it, as well as any 
records or explanation as to why the attempts were not fully 
successful.  

If, and only if, the claimed stressor event is verified, the 
RO should schedule the Veteran for a VA examination to 
determine whether the Veteran has PTSD related to a confirmed 
inservice stressor event. 

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain assistance from 
the Veteran to seek to identify and obtain 
any VA or private records of pertinent 
medical treatment that are not yet on 
file.  This action should include 
obtaining any pertinent medical records 
pertaining to the Veteran's psychiatric 
treatment by Dr. Hussein Hommondoni in 
Allenstown, Pennsylvania.

2.  The RO should send the Veteran another 
PTSD questionnaire, and ask him to fill 
out the form and return it to VA.  In 
addition, the RO should ask the Veteran to 
provide additional detailed information 
regarding his alleged stressor incidents.  
The RO should specifically request that 
the Veteran provide information pertaining 
to his service while stationed in Dover 
Air Force Base, and provide any 
information about how his claimed stressor 
affected him. 

3.  The RO should then take appropriate 
action either to verify the alleged 
stressor through JSRRC, or to provide a 
formal finding that further attempts at 
verification are not possible based on the 
information provided by the Veteran.  In 
particular, the RO should ask JSRRC to 
attempt to verify the Veteran's alleged 
stressor event - that Veteran was 
stationed at Dover Air Force Base, and 
during his service there, he observed the 
unloading of multiple coffins that 
contained the bodies of soldiers who 
served in Vietnam. 

4.   If, and only if, the Veteran's 
claimed stressor event is verified, then 
the RO should schedule the Veteran for a 
VA psychiatric examination to determine 
whether he suffers from PTSD because of a 
verified stressor.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

5.  The RO should then re-adjudicate the 
claim.  If any such action does not 
resolve a claim, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




